DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 16 and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 23 and 24 of copending Application No. 17/259,540 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim the same concept of obtaining a plurality of possible transmission positions of the reference signal, performing a channel detection and transmitting the reference signal at a corresponding candidate transmission position. Table below shows the close similarities among the claims.
Instant Application 17/145,366
Application 17/259,540
1. A method of transmitting a reference signal, being applicable to a base station, and comprising: 
     obtaining a plurality of candidate transmission positions of a reference signal according to an initial candidate transmission position of the reference signal, 
wherein the plurality of candidate transmission positions comprise the initial candidate transmission position; 

     
 
performing a channel detection before the reference signal is transmitted; and 
    

     in response to a detection that the channel is idle, transmitting the reference signal at a corresponding candidate transmission position, wherein reference signal position information carried by the reference signal comprises a reference signal 


    obtaining a plurality of possible transmission positions of the reference signal according to a position where a setting signal for determining an index of the reference signal is located, wherein the setting signal is located in the reference signal, and the plurality of possible transmission positions comprise an initial possible transmission position of the reference signal; 
 
  performing channel detection before transmitting the reference signal at each of the possible transmission positions; and 
   
  transmitting, in response to detecting that a channel is idle, the reference signal at a corresponding possible transmission position.
9. A method of receiving a reference signal, being applied to user equipment (UE), and comprising: 
   receiving a reference signal from a base station; 
    
obtaining all signals in the reference signal by detecting a target signal in the reference signal; 
  
  
obtaining a reference signal index corresponding to an initial candidate transmission position of the reference signal and an offset between a current candidate transmission position of the reference signal and the initial candidate transmission position by demodulating all the signals in the reference signal; and 
   



   receiving a reference signal sent by a base station; 
   
detecting a setting signal for determining an index of the reference signal in the reference signal, to determine a position where the setting signal is located; 
  
 acquiring a signal set during a preset time interval according to the position where the setting signal is located; determining location information corresponding to the reference signal according to the signal set; and 
   determining the index of the reference signal according to the location information, and 
   



18. User equipment implementing the method according to claim 9, comprising: a processor, and memory for storing instructions executable by the processor; wherein the processor is configured to implement operations of the method
24. An user equipment, comprising: at least one processor; and a memory, for storing instructions executable by the at least one processor; wherein the at least one processor is configured to: receive a reference signal sent by a base station; detect a setting signal for determining an index of the reference signal in the reference signal, to determine a position where the setting signal is located; acquire a signal set during a preset time interval according to the position where the setting signal is located; determine location information corresponding to the reference signal according to the signal set; and determine the index of the reference signal according to the location information, and perform time domain synchronization with the base station according to the index.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 9, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2021/0144660, hereinafter “Oh”) in view of Ko et al. (US 2019/0387485, hereinafter “Ko”).
For claims 1 and 9, Oh discloses A method of transmitting a reference signal, being applicable to a base station (see Oh Method in Fig. 10), and comprising: 
obtaining (obtaining at least one synchronization signal block (SSB) based on a first SSB index and a second SSB index; see Oh claim 1 in page 21) a plurality of candidate transmission positions of a reference signal according to an initial candidate transmission position of the reference signal (The base station may transmit information on a group, to which the SS block #0 or #L 830 belongs, and location, order, or index information on the position of the SS block #0 or #L 830 in the group; see Oh par. 0194), wherein the plurality of candidate transmission positions comprise the initial candidate transmission position (Referring to FIG. 8, a definition is made of a time domain resource which is related to an SS block candidate and on which an SS block can be transmitted with a subcarrier spacing of 15 kHz within a particular time period X (=10 ms). In addition, an SS block index may be mapped from 0 to N-1 in order of time or slot indices. In this example, N, that is, the number of SS blocks transmissible in a particular time period, may have a value, which is predefined according to a frequency band or declared by a transmission node, and may be greater than or equal to the maximum number L of SS blocks which is defined in a licensed band; see Oh par. 0184 and Figs. 8 and 10; see Oh Claim 1 for demodulation reference signal (DMRS) being related to SSB index); 
performing a channel detection before the reference signal is transmitted (the base station may perform a channel access procedure for the unlicensed band before a transmission time point of an SS block that the base station is to transmit, and may transmit an SS block if it is determined through the channel access procedure that the unlicensed band is in an idle state; see Oh par. 0173 and Figs. 8 and 10); and 
in response to a detection that the channel is idle, transmitting the reference signal at a corresponding candidate transmission position (When an SS block is transmitted in an unlicensed band, if the base station performs a channel access procedure in order to transmit the SS block #0 810 and determines through the channel access procedure that the unlicensed band is in an idle state, the base station transmits the SS block #0 810; see Oh par. 0189 and Figs. 8 and 10), wherein reference signal position information carried by the reference signal comprises a reference signal index corresponding to the initial candidate transmission position and an offset between a current candidate transmission position and the initial candidate transmission position (The base station may transmit offset  information on an SS block index through a PBCH of an SS block. In this example, offset information on an SS block index may be defined as a difference value between a reference time or a reference SS block index ( e.g., an SS block #0) and an index value of a transmitted SS block, wherein the former becomes a reference point. A time domain or location for transmission of an SS block, transmitted with a particular subcarrier spacing in a particular frequency band, is predefined for each SS block index as illustrated in FIG. 6; see Oh par. 0187, 0195 and Fig. 8 and 10).
Oh does not explicitly disclose transmitting a reference signal. Ko discloses transmitting a reference signal (When the maximum payload size of PBCH corresponds to 80 bits, it may be able to use 4 OFDM symbols in total to transmit an SS block. Meanwhile, it is necessary to consider a time position of NR-PSS/NR-SSS/NR-PBCH in an SS block including the NR-PSS, the NR-SSS, and the NR-PBCH. When initial access is performed, the NR-PBCH can be used as a reference signal for precise time/frequency tracking. In order to increase estimation accuracy, two OFDM symbols for the NR-PBCH can be positioned at a distance as far as possible. In particular, as shown in FIG. 14(a), the present invention proposes to use a first and a fourth OFDM symbol of an SS block to transmit the NR-PBCH. Hence, a second OFDM symbol is allocated to the NR-SSS and a third OFDM symbol can be used for the NR-SSS; see Ko par. 0174). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ko's arrangement in Oh's invention to reduce signaling overhead and although the number of synchronization signal candidates is equal to or greater than a prescribed number, it is able to indicate an index of a transmitted synchronization signal using the small number of bits (see Ko par. 0025).
claim 16, Oh discloses A base station (see Oh Fig. 12), comprising: 
a processor (a base station processor 1210; see Oh par. 0221 and Fig. 12), and 
memory for storing instructions executable by the processor (the computer program instructions stored in the computer-usable or computer readable memory may also produce manufacturing articles including instruction means performing the functions described in block(s) of the flowcharts; see Oh par. 0040).
For claim 2, Oh does not explicitly disclose The method according to claim 1, wherein the obtaining the plurality of candidate transmission positions of the reference signal according to the initial candidate transmission position of the reference signal comprises: obtaining the plurality of candidate transmission positions by overall shifting signals comprised in the reference signal from the initial candidate transmission position of the reference signal. Ko discloses The method according to claim 1, wherein the obtaining the plurality of candidate transmission positions of the reference signal according to the initial candidate transmission position of the reference signal comprises: obtaining the plurality of candidate transmission positions by overall shifting signals comprised in the reference signal from the initial candidate transmission position of the reference signal (A PBCH DMRS is used as a time/frequency tracking RS for an OFDM symbol position at which NR-PBCH is transmitted. As a distance between two OFDM symbols including a DMRS is getting longer, it is more profitable for precisely tracking a frequency. Hence, a first OFDM symbol and a fourth OFDM symbol can be allocated to transmit NR-PBCH. And, a frequency position of a DMRS can be mapped by interleaving in time domain capable of being shifted according to a cell ID; see Ko par. 0287-0288). It would have been obvious to the ordinary skilled in the art before the effective filing 
For claim 3, Oh does not explicitly disclose The method according to claim 2, further comprising: determining a corresponding offset according to an overall shifting amount between each candidate transmission position and the initial candidate transmission position. Ko discloses The method according to claim 2, further comprising: determining a corresponding offset according to an overall shifting amount between each candidate transmission position and the initial candidate transmission position (In relation to a frequency position of a DMRS, it may consider two types of DMRS RE mapping method. According to a fixed RE mapping method, an RS mapping region is fixed in frequency domain. According to a variable RE mapping method, an RS positon is shifted according to a cell ID using a Vshift method; see Ko par. 0296-0297). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ko's arrangement in Oh's invention to reduce signaling overhead and although the number of synchronization signal candidates is equal to or greater than a prescribed number, it is able to indicate an index of a transmitted synchronization signal using the small number of bits (see Ko par. 0025).
For claims 6 and 13, Oh discloses The method according to claim 4, wherein the offset is indicated by one or more reserved bits in a physical broadcast channel (PBCH) within the SSB (the index offset value of the group may be delivered through a new field of the PBCH, or may be transmitted through reinterpretation or reuse of a field already existing in the PBCH. 
For claims 7 and 14, Oh discloses The method according to claim 4, wherein the offset is indicated by adding one or more bits in the PBCH within the SSB (identifier information of k bits (e.g., one bit), which allows the terminal, which has received the SS block transmitted through Method 2, to determine whether the received SS block is an SS block transmitted through the additional transmission opportunity 840, may be transmitted through a PBCH. In this example, the identifier information may newly added to a PBCH, at least one piece of information among pieces of information transmitted through an existing PBCH may be changed and then transmitted so as to be used as identifier information, or the terminal may reinterpret at least one piece of information among pieces of information transmitted through an existing PBCH as identifier information; see Oh par. 0174-0175).
For claims 8 and 15, Oh discloses The base station according to claim 4, wherein the offset is indicated by adding one or more demodulation reference signal (DMRS) sequences (the terminal may determine an index or time location information of an SS block by using at least one of an index of the received SS block, a DMRS sequence associated with or mapped to 
For claim 18, Oh discloses User equipment implementing the method according to claim 9 (FIG. 13 is a block diagram illustrating a configuration of a terminal according to embodiments of the disclosure; see Oh par. 0223 and Fig. 13), comprising: 
a processor (a terminal processor 1310; see Oh par. 0224 and Fig. 13), and 
memory for storing instructions executable by the processor; 
wherein the processor is configured to implement operations of the method (the computer program instructions stored in the computer-usable or computer readable memory may also produce manufacturing articles including instruction means performing the functions described in block(s) of the flowcharts; see Oh par. 0040).
For claim 20, Oh discloses The user equipment according to claim 19, wherein the user equipment is configured to achieve synchronization with a cell in the time domain through an unlicensed spectrum according to the reference signal index and the offset (When an SS block is transmitted in an unlicensed band, if the base station performs a channel access procedure in order to transmit the SS block #0 810 and determines through the channel access procedure that the unlicensed band is not in an idle state, the base station may not transmit an SS block #0 by using the SS block #0 810. If the base station transmits the non-transmitted SS block #0 at the location of the SS block #0 or #L 830, through a PBCH of an SS block transmitted at the location of the SS block #0 or #L 830, the base station may transmit an SS block index difference or an offset value (an L value in this example) between the actually-transmitted SS block and a .
Claims 4, 5, 11, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Ko, and further in view of Li et al. (CN 107528682 B, hereinafter “Li”). Examiner’s note: a machine translated version of reference Li is used for the citations below. 
For claim 4 and 11, the combination of Oh and Ko does not explicitly disclose The method according to claim 1, wherein the reference signal comprises a synchronization signal block (SSB). Li discloses The method according to claim 1, wherein the reference signal comprises a synchronization signal block (SSB) (the reference signal may contain consecutive one or more synchronization signal blocks, and it may also contain a plurality of synchronization signal blocks that are not continuous; see Li page 12 lines 5-7; reference signal comprises at least two synchronization signal blocks; see Li page 17 lines 5-6). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Oh's invention to improve the transmission mechanism of the reference signals, and the transmission mechanism of the reference signals can be applied to transmission of reference signals in NR (see Li page 17 lines 17-18).
For claims 5 and 12, the combination of Oh and Ko does not explicitly disclose The method according to claim 1, wherein the reference signal comprises a signal comprising the SSB. Li discloses The method according to claim 1, wherein the reference signal comprises a signal comprising the SSB (Optionally the distribution information includes between synchronization signal blocks included in two adjacent different reference signals. In the case of 
For claims 17 and 19, Oh discloses The base station according to claim 16, wherein
the offset is indicated by at least one of:
one or more reserved bits in a physical broadcast channel (PBCH) within the SSB (the index offset value of the group may be delivered through a new field of the PBCH, or may be transmitted through reinterpretation or reuse of a field already existing in the PBCH. For example, a field of a PBCH used to deliver an SS block index may be used to deliver the index offset value of the group. M may be predefined according to a frequency band between the base station and the terminal, and the terminal may determine G representing the number of groups by using N representing the maximum number of SS blocks transmissible within a particular time X…In this example, the number G of SS block groups may be determined by a size of a field for delivering an SS block group index value within a PBCH. For example, if the group index value is delivered through a bit string of a bits, the maximum number of SS block groups may be represented by G=2a; see Oh par. 0195-0196), 
adding one or more bits in the PBCH within the SSB (identifier information of k bits (e.g., one bit), which allows the terminal, which has received the SS block transmitted through Method 2, to determine whether the received SS block is an SS block transmitted through the or 
adding one or more demodulation reference signal (DMRS) sequences (the terminal may determine an index or time location information of an SS block by using at least one of an index of the received SS block, a DMRS sequence associated with or mapped to an SS block index value in an SS block group including the received SS block, or an SS block index value or offset value transmitted through a PBCH of the received SS block; see Oh par. 0198).
The combination of Oh and Mo does not explicitly disclose wherein the reference signal comprises a synchronization signal block (SSB) or a signal comprising the SSB. Li discloses wherein the reference signal comprises a synchronization signal block (SSB) (the reference signal may contain consecutive one or more synchronization signal blocks, and it may also contain a plurality of synchronization signal blocks that are not continuous; see Li page 12 lines 5-7; reference signal comprises at least two synchronization signal blocks; see Li page 17 lines 5-6) or a signal comprising the SSB (Optionally the distribution information includes between synchronization signal blocks included in two adjacent different reference signals. In the case of a continuous reference signal, at least one specific reference signal comprises at least two synchronization signal blocks; see Li page 17 lines 3-5). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Oh's and 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Ko and Li, and further in view of Mo et al. (US 2021/0105644, hereinafter “Mo”).
For claim 9, Oh discloses A method of receiving a reference signal, being applied to user equipment (UE) (see Oh Method in Fig. 10), and comprising: 
receiving a reference signal from a base station (A reception node (hereinafter,a "terminal") may receive the configured value of N from a transmission node through a higher layer signal. Values of N may be differently set according to a subcarrier spacing of an SS block; see Oh par. 0170, 0180); 
obtaining a reference signal index corresponding to an initial candidate transmission position of the reference signal and an offset between a current candidate transmission position of the reference signal (the terminal having received an SS block may receive an SS block group index value or offset value transmitted through a PBCH of the SS block, and may determine an index or time location information of the SS block, which the terminal has received as described above, based on the received value. The terminal may acquire synchronization with the base station by using the determined time location information; see Oh par. 0198) and the initial candidate transmission position by demodulating all the signals in the reference signal (a DMRS sequence used to demodulate a PBCH may be initialized using index information of a maximum of eight SS blocks; see Oh par. 0178, 0205-0206); and
performing synchronization in a time domain with the base station according to the reference signal index and the offset (The terminal may acquire an SS block group index or offset value and an SS block index value within the group, and thus may perform synchronization with the base station by using the acquired information; see Oh par. 0203, 0189, 0191). 
Oh does not explicitly disclose obtaining all signals in the reference signal by detecting a target signal in the reference signal. Mo discloses obtaining all signals in the reference signal by detecting a target signal in the reference signal (Step 21: Perform detection for target reference signals on target resources configured by a network device, to obtain a detection result; see Mo par. 0028 and Fig. 2). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Mo's arrangement in Oh's invention to provide a method for determining a radio link state and a terminal to resolve the problem in information transmission between a network device and a terminal because the terminal cannot determine an accurate radio link state (see Mo par. 0004).
For claim 10, Oh does not explicitly disclose The method according to claim 9, wherein the obtaining all the signals in the reference signal by detecting the target signal in the reference signal comprises: obtaining a position of the target signal by detecting the target signal in the reference signal; and obtaining all the signals in the reference signal according to the position of the target signal. Mo discloses The method according to claim 9, wherein the obtaining all the signals in the reference signal by detecting the target signal in the reference signal comprises: 
obtaining a position of the target signal by detecting the target signal in the reference signal (before step 21, the method further includes: determining channel state information reference signals (CSI-RS) and/or synchronization signal and physical broadcast channel blocks (Synchronization Signal & PBCH Block, SSB) as target reference signals; and obtaining transmission positions and a quantity of the target reference signals by using radio resource control (RRC) signaling. The transmission positions herein are the target resources configured by the network device, and the terminal performs detection for the target reference signals in these transmission positions; see Mo par. 0030); and 
obtaining all the signals in the reference signal according to the position of the target signal (The terminal determines, based on the detection result of the target reference signals, whether the radio link state is that target reference signals are undetected. In an unlicensed frequency band transmission scenario, a reference signal configured for the terminal at a given time possibly cannot be sent out because the network device has not detected an idle channel. Therefore, to improve accuracy of determining the radio link state, the terminal may determine, based on the detection result, whether the radio link state is that target reference signals are undetected; see Mo par. 0032, 0135). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Mo's arrangement in Oh's invention to provide a method for determining a radio link state and a terminal to resolve the problem in information transmission between a network device and a terminal because the terminal cannot determine an accurate radio link state (see Mo par. 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.